 Case 3:18-cv-00056-DHB-BKE Document 180 Filed 01/27/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT U.S.                                ,\


                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                DUBLIN DIVISION
                                                                       202! JA:1 21 A I I: m

JEAN JOCELYN MERILIEN,                 )                               L

                                       )
       Plaintiff-Appellant,            )
                                       )         Case No. CV 3: 18-056
vs .                                   )
                                       )         Appeal No. 20-14829-J
JASON HURST,                           )
Lieutenant, Johnson State              )
Prison, et al.,                        )
                                       )
       Defendants,                     )
                                       )
JOHNSON SP WARDEN,                     )
MS. GRANISON, Kitchen                  )
Manager, Johnson State                 )
Prison,                                )
                                       )
       Defendants-Appellees.           )



                                     ORDER



       The appeal in the above-styled action having been DISMISSED

for want of prosecution by the United States Court of Appeals for

the Eleventh Circuit,

       IT   IS   HEREBY   ORDERED   that   the    mandate   of   the   United      States


Court of Appeals for the Eleventh Circuit is made the judgment of

this Court.


       SO ORDERED,




                                       UNITED      STA^S DISTRICT          JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
